Case 2:21-cv-09264-MCA-JSA Document 62 Filed 06/21/21 Page 1 of 5 PageID: 1640
Kevin McDonough                                                         1271 Avenue of the Americas
Direct Dial: +1.212.906.1246                                            New York, New York 10020
kevin.mcdonough@lw.com                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                        www.lw.com

                                                                        FIRM / AFFILIATE OFFICES
                                                                        Beijing        Moscow
                                                                        Boston         Munich
                                                                        Brussels       New York
                                                                        Century City   Orange County
                                                                        Chicago        Paris
June 21, 2021                                                           Dubai          Riyadh
                                                                        Düsseldorf     San Diego
                                                                        Frankfurt      San Francisco
                                                                        Hamburg        Seoul
VIA ECF                                                                 Hong Kong      Shanghai
                                                                        Houston        Silicon Valley
Honorable Madeline Cox Arleo                                            London         Singapore
                                                                        Los Angeles    Tokyo
U.S. District Court, District of New Jersey                             Madrid         Washington, D.C.
Martin Luther King Building & U.S. Courthouse                           Milan
50 Walnut Street
Newark, New Jersey 07102


                      Re:      Pacira BioSciences, Inc. v. American Society of Anesthesiologists, Inc., et
                               al., Case No. 2:21-cv-9264 (MCA) (JSA)

Dear Judge Arleo:

        On June 11, Defendants American Society of Anesthesiologists (the “ASA”), Inc., and
Drs. Evan D. Kharasch, Richard Brull, Faraj W. Abdallah, Brian M. Ilfeld, James C. Eisenach,
Rodney A. Gabriel, and Mary Ellen McCann (collectively, “Non-OSU Defendants”) submitted a
letter motion seeking to stay discovery pending resolution of their motions to dismiss and to
expedite consideration of those motions. Dkt. No. 59. Similarly, Defendants Michael Essandoh,
Nasir Hussain, Brendan Sheehy, David Stahl, and Tristan Weaver (the “OSU Defendants”)
separately requested a stay of discovery pending resolution of their motion to dismiss. Dkt. No.
56.

        The court issued a ruling today granting these requests (Dkt. No. 61); however, Plaintiff
Pacira BioSciences, Inc. (“Pacira” or “Plaintiff”) had not had an opportunity to respond, having
intended to do so today, in advance of the status conference. (Under Local Rule 7.1(d)(2) we
understood our response to be due on June 22, 2021.) It appears from the Court’s ruling that it
understood that Pacira took no position on the OSU Defendants’ motion; given this, Pacira seeks
to clarify with the Court that it opposes each of Defendants’ stay requests and submits this
opposition to ensure the Court has a full record to consider.

           A.         The Non-OSU Defendants’ Request to Stay Discovery Should be Denied
                      Because It Is Contrary to Their Prior Representation.

        The Non-OSU Defendants’ eleventh-hour request to stay discovery is a complete about-
face, and one made without good cause.

      The Non-OSU Defendants should be estopped from now seeking a stay of discovery—a
complete reversal from prior representations. At the scheduling conference of May 7, 2021, the
Case 2:21-cv-09264-MCA-JSA Document 62 Filed 06/21/21 Page 2 of 5 PageID: 1641
June 21, 2021
Page 2




Non-OSU Defendants repeatedly reaffirmed their desire for expedited discovery and a quick
determination on the merits. See May 7, 2021 Hr’g Tr. 18:2-7 (“[Non-OSU Defendants] want to
take expedited discovery... . So, if Your Honor will give me some expedited discovery … we’ll
do everything we need to do to prepare this case to roll forward….”), 36:13-15 (“[W]e’d like to
take our discovery on the entire case in an expedited fashion and also we’re not just going to be
deposing expert witnesses.”); 27:5-8 (“[I]f we can get the discovery done and get the motion
practice going, then we’ll get before the Court as quickly as humanly possible, that would be
certainly our preference.”); 41:20-21 (“[W]e want to get to the finish line as quickly as possible.”).

        Indeed, the Non-OSU Defendants affirmatively stated they would not need more time, and
that they were prepared to serve discovery before answering the Complaint. Id. 21:15-18 (“The
Court: I know both sides want expedited discovery, but you have to be careful what you’re asking
for. Right? Mr. Marino: Oh, I certainly don’t believe we need more time.”); id. 32:7-10 (“The
Court: Mr. Marino, you’re prepared to serve discovery before your answer and/or response? Mr.
Marino: Yes.”). They also specifically stated that they did not want a discovery stay while motions
to dismiss were pending. Id. 37:1-4. (Defense counsel stating “the filing of a motion to dismiss
has not stalled discovery. We continue to take discovery notwithstanding the fact that we have
these motions pending.” (emphasis added)).

        Further, the entire status conference, including decisions and dates set at that time, were
influenced by the Non-OSU Defendants’ representations that they, too, sought expedited discovery
and a decision on the merits. See, e.g., May 7, 2021 Hr’g Tr. 10:11-16 (counsel for Pacira noting
Pacira’s willingness to withdraw its preliminary injunction motion given that “both parties
want…an expedited schedule to get from here to the permanent injunction on the merits piece”),
18:2-7 (Mr. Marino: “I’m happy they’re withdrawing their motion. I want to take expedited
discovery, because I want to move for summary judgment.”),18:20-19:6 (Court: “[J]ust cutting to
the chase, it sounds like what the parties do agree on -- right? -- is expedited discovery. So, a few
things. One is … I am going to ask that the plaintiff with -- either withdraw the motion or I will
terminate it as having being represented that the motion is withdrawn. Okay?”), 23:24-21:18
(Court: “And, so, in looking at the proposed discovery schedule that plaintiff had included in, I
guess it’s the May 1st letter, you know, like I said, it’s aggressive. It’s absolutely aggressive. But
I will say this. If both sides think that they’re up for the task and that depositions are going to
happen over the summer, and expert reports -- you know, again, I think it’s ambitious, but if you
want me to hold you to these dates, I’ll hold you to these dates and we could talk a little bit more
about it right now.”). For these reasons, the Non-OSU Defendants should be estopped from
reversing course and seeking to stay discovery. See Ryan Operations G.P. v. Santiam-Midwest
Lumber Co., 81 F.3d 355, 361 (3d Cir. 1996) (“[J]udicial estoppel is intended to prevent parties
from playing fast and loose with the courts by asserting inconsistent positions.”).

         Additionally, the Non-OSU Defendants cannot meet their burden to show good cause to
justify staying discovery pending resolution of a motion to dismiss. See Maher Terminals, LLC v.
Port Auth. of New York & New Jersey, No. CIV.A. 12-6090 KM, 2013 WL 2253532, at *2 (D.N.J.
May 22, 2013) (“the Court may stay discovery pending determination of a motion to dismiss only
on a showing of ‘good cause’ by the party requested the stay. It is well settled that ‘the mere filing
of a dispositive motion does not constitute good cause for the issuance of a discovery stay.’”
Case 2:21-cv-09264-MCA-JSA Document 62 Filed 06/21/21 Page 3 of 5 PageID: 1642
June 21, 2021
Page 3




(internal citations omitted)). Courts do not favor granting motions to stay discovery. See Adriana
Castro, M.D., P.A. v. Sanofi Pasteur Inc., No. CV 11-7178 (JLL), 2012 WL 12918261, at *1
(D.N.J. July 18, 2012) (“motions to stay discovery are not favored”); Kiley v. Tumino’s Towing,
Inc., No. 2:18-CV-3165-JMV-SCM, 2019 WL 2432121, at *2 (D.N.J. June 10, 2019) (“Courts
generally do not favor granting motions to stay discovery”); Skoorka v. Kean Univ., No.
CV163842KMMAH, 2019 WL 4509294, at *5 (D.N.J. Sept. 19, 2019) (same); Spathos v. Smart
Payment Plan, LLC, No. CV 15-8014(MAS)(DEA), 2016 WL 9211648, at *1 (D.N.J. Apr. 25,
2016) (same).

         The Non-OSU Defendants offer only one reason to support their request for a stay, that
they do not want to waive their personal jurisdiction arguments by participating in discovery.
However, a party is deemed to have waived a personal jurisdiction defense only if that party
“actually litigates the underlying merits or demonstrates a willingness to engage in extensive
litigation in the forum.” In re: Asbestos Prod. Liab. Litig., 661 F. App’x 173, 177 (3d Cir. 2016)
(citing In re Tex. E. Transmission Corp. PCB Contamination Ins. Coverage Litig., 15 F.3d 1230,
1236 (3d Cir. 1994)). A party actively litigates, “[i]n particular, where a party seeks affirmative
relief from a court.” Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 443 (3d Cir. 1999) (citing
Adam v. Saenger, 303 U.S. 59 (1938)). In the District of New Jersey, “there is authority for the
proposition that participation in discovery is not sufficient to waive the personal jurisdiction
defense.” See Ferrostaal, Inc. v. M/V Sea Phx., Civil Action No. 03-164, 2005 U.S. Dist. LEXIS
37987, at *3-4 (D.N.J. Sep. 29, 2005).

       Indeed, the Non-OSU Defendants’ own case law does not support that their participation
in discovery at this early stage would waive their personal jurisdiction defense. Paul Yanuzzi
Builders v. Music Mt. Associates holds that a defense based on personal jurisdiction is not waived
by engaging in discovery, see No. 02-CV-7438, 2003 U.S. Dist. LEXIS 3375, at *4 (E.D. Pa. Feb.
28, 2003). In re Asbestos Prods. Liab. Litig. discusses waiver when a party litigates on the merits,
see 661 Fed. App’x. 173, 177 (3d Cir. 2016), and Clarke v. Marriott Int’l, Inc. holds that
defendants waived their personal jurisdiction defense where they waited nearly two years to file a
motion to dismiss on personal jurisdiction grounds, after having completed fact discovery, see
Civil Action No. 2008-086, 2013 U.S. Dist. LEXIS 125963, at *9 (D.V.I. Sep. 4, 2013). The Non-
OSU Defendants have not demonstrated good cause for a stay of discovery and Plaintiff
respectfully requests the Court deny Defendants’ request for a stay.

        Finally, the Non-OSU Defendants’ request is untimely. At the May 7, 2021 status
conference, although they suggested they were considering a motion to dismiss, the Non-OSU
Defendants informed the Court that their intent was to submit an answer and a counterclaim, and
they agreed to do so on June 11, so that discovery could proceed quickly on the counterclaim.
May 7, 2021 Hr’g Tr. 42:11-25. The Court set a case schedule based on these representations. A
month later, on June 8, 2021, only three days before their answer and the OSU’s motion to dismiss
was due, the Non-OSU Defendants informed Pacira that they intended to file a motion to dismiss
and to stay the very expedited discovery they requested. The Non-OSU Defendants’ June 11, 2021
letter makes no attempt to justify either their change of heart or the untimeliness of their request.
The Non-OSU Defendants certainly recognized they might want to assert jurisdictional arguments
Case 2:21-cv-09264-MCA-JSA Document 62 Filed 06/21/21 Page 4 of 5 PageID: 1643
June 21, 2021
Page 4




prior to three days before they submitted the motion, but they failed to raise the issue with Pacira
or the Court.

          For these reasons, the Non-OSU Defendants’ request for a stay should be denied.

          B.     The OSU Defendants’ Motion to Stay Discovery Should be Denied.

       Pacira recognizes that the OSU Defendants are situated differently than the Non-OSU
Defendants because they made clear at the May 7, 2021 their intent to file a motion to dismiss on
purported grounds of immunity. However, staying discovery now will not prevent them from
submitting to discovery. Even if the OSU Defendants are ultimately dismissed from the litigation,
Pacira can and will obtain the same fact discovery from these Defendants through a Rule 45
subpoena, as they are central witnesses to this litigation. Accordingly, Pacira is willing to prioritize
the most relevant and key discovery, which would unquestionably be covered by a subpoena
anyway. Staying discovery delays the process, but does not change the ultimate outcome.

       In any event, even if discovery is stayed as to the OSU Defendants, discovery can still
proceed as to the remaining Defendants and third parties. Pacira has propounded discovery
requests against the Non-OSU Defendants, especially the ASA, that are entirely independent of
the OSU Defendants.

          C.     Pacira Should be Provided Time for Discovery into the Jurisdictional Issues
                 and Adequate Time to Respond to the Motions to Dismiss.

        The Non-OSU Defendants also seek expedited consideration of their motions to dismiss.
Pacira does not oppose expedited consideration, subject to two caveats. First, Pacira should have
sufficient time to respond to the motions. On May 7, 2021, Defendants were given extended time
to respond to the complaint, May 7, 2021 Hr’g Tr. 22:8-19; it would be unfair to expect Pacira to
shorten its time for a response—especially when the Non-OSU Defendants unexpectedly
submitted two motions, in addition to the OSU Defendants’ motion. Further, as will be discussed
in a separate motion coming this week, Pacira will seek leave to take discovery related to personal
jurisdiction to respond to the various personal jurisdiction arguments contained in the motions to
dismiss. Accordingly, the schedule for responding to the motions to dismiss should provide
sufficient time for this discovery to occur.

                                           *       *       *

        For the foregoing reasons, Pacira respectfully requests that Your Honor deny the requests
to stay discovery and that the schedule for the pending motions to dismiss provide Pacira sufficient
time to respond and to take discovery related to personal jurisdiction.

                                                       Respectfully submitted,

                                                       s/ Kevin M. McDonough

                                                       Kevin M. McDonough
Case 2:21-cv-09264-MCA-JSA Document 62 Filed 06/21/21 Page 5 of 5 PageID: 1644
June 21, 2021
Page 5




                                            of LATHAM & WATKINS LLP

cc:       All counsel of record (via ECF)
